FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R(1)(a) I give details of changes in the interests of the following Person Discharging Managerial Responsibilities ('PDMR'), who acquired Ordinary Shares ('Shares') in GlaxoSmithKline plc ('GSK') at a price of 1367.57 pence per Share, following the re-investment of dividends paid on 14 January 2016, on Shares held in the GSK 2009 Deferred Annual Bonus Plan Post-Tax. PDMR Number of Ordinary Shares acquired under the personal contribution element of the plan Number of Ordinary Shares acquired under the matching element of the plan (GSK contribution) Ms C Thomas GSK was advised of this allocation on 28 January 2016. V A Whyte Company Secretary 1 February 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 01,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
